DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 02/04/2022 has been received and considered. Claim 3 is canceled. Claims 1, 2, 5-17, and 19-22 are presented for examination.

Claim Interpretation
Office personnel are to give claims their "broadest reasonable interpretation" in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551(CCPA 1969). See *also In re Zletz, 893 F.2d 319,321-22, 13 USPQ2d 1320, 1322(Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow").... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.

Claims recite "and/or". The claims reciting "and/or" were interpreted as “or”.
Claims recite "shield diffraction". The specification reads:
"[0011]… iii) determining if any of the identified objects are located wholly within the virtual RF propagation area… In this example shield diffraction effects, where the diffracting object is wholly within the RF beam-width, are modelled. Such RF propagation effects can be modelled on thinner street furniture, such as lamp-posts and the posts of sign posts".
"[0024]… the theoretical basis for knife edge diffraction and shield diffraction was known in the art, such RF propagation characteristics would not usually be included effectively in RF planning tools due to a lack of topographic data of sufficient granularity to allow such physical effects to be properly taken into account at street-level"
"[0030] Turning to shield diffraction, shield diffraction is considered when an object actually obstructs the signal path, but is not wide enough to completely block the signal. For example, a lamp post might be sufficiently narrow to permit shield diffraction, resulting in a reduced signal propagation but not completely blocking the signal".
"[0049]… within the prior art knife edge diffraction is generally referred to as such and models are provided, whereas for shield diffraction the normal diffraction models used where an object lies fully within the main transmission lobe of an RF field are used".

Claimed “shield diffraction” has been interpreted in light of these passages in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 1, 2, 5-9, 12-14, 17, and 19-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brendan Christian Goodbody, (Goodbody hereinafter), U.S. Patent 10291339, taken in view of Gougeon et al., (Gougeon hereinafter), Coupling a deterministic propagation model with diffuse scattering and urban furniture for small cells, in view of Corre and Lostanlen, (Corre-Lostanlen hereinafter), “Three-Dimensional Urban EM Wave Propagation Model for Radio Network Planning and Optimization Over Large Areas”, and further in view of Guan Pang, (Pang hereinafter), U.S. Patent 10536860.
As to claim 1, Goodbody discloses a computer-implemented method of simulating a radio frequency (RF) communications link between simulated transmitter and receiver positions (see "link" as "path", "compute a propagation path between a first location and a second location… and computing a near range communications quality characteristic of the propagation path… first location… associated with a first communications device. e.g. a transmitter. The second location… associated with a second communications device. e.g. a , comprising: a) obtaining geospatial data pertaining to an area in which the transmitter and receiver positions are to be simulated, the geospatial data including information relating to geospatial objects located in the vicinity of the RF communications link to be simulated (see "geospatial data" as "ground-plane data… of the environment", "obtaining data describing an environment from... data source; processing the data describing the environment to generate a ground-plane data set describing a ground-plane of the environment, and a 3D object data set describing 3D objects in the environment" in col. 2, lines 10-19); and b) simulating RF communications link propagation characteristics between the simulated transmitter and receiver positions using the geospatial data (see "communications propagation calculations based on detailed features of an environment" in col. 2, lines 51-52; "using the ground-plane data set and the 3D object data set to compute a propagation path between a first location and a second location in the environment, and computing a near range communications quality characteristic of the propagation path" in col. 3, lines 17-21) and an RF propagation model (see propagation path algorithm, "calculate the propagation paths and local path components of the communications... passed to propagation path algorithms... information 209 regarding the transmitter and receiver device (such as their locations and frequencies) and then... propagation loss rates and, optionally, powers for the paths can be calculated" in col. 6, lines 4-16); wherein radio frequencies of the radio frequency (RF) communications link are GHz frequencies (see "GHz frequencies" as valid between 1 GHz and 100 GHz, "parameters to be extracted for over-roof propagation can be found in ITU-R, Recommendation ITU-R. P. "1411-7: Propagation data and prediction methods for the planning of short-range outdoor radio communication systems and radio local area networks in the frequency range 300 MHz to 100 GHz" ITU-R Rec (2013)… propagation algorithms may conform to those outlined by the ITU-R, and are valid between 300 MHz and 100 GHz for different cases" in col. 9, lines 20-26 and 53-55); and wherein the geospatial data includes overhead imagery data obtained from an overhead survey of the area, and street-level data… the street-level data including information relating to street-level geospatial objects, the street-level geospatial objects including street (see "overhead imagery… from an overhead survey of the area" as "data… from Open Street Maps, Ordinance Survey™ or Google Maps", "datasets… include 2D map data, such as those available from Open Street Maps, Ordinance Survey™ or Google Maps™. In these cases, the boundary position locations of objects within the maps (such as roads, land boundaries, rivers, lakes, etc) can be extracted. This extracted map data may then be combined with the extracted city data ground-plane from the other source(s) in order to produce accurate map features in the combined 3D database" in col. 6, lines 33-41) furniture (see "extracting data relating to object boundary position locations and/or object corner border locations of said 3D objects (such as… city furniture) in the environment from the data describing the environment to generate the 3D object data set" in col. 2, line 65 to col. 3, line 2). 
While Goodbody discloses simulating a radio frequency communications link between simulated transmitter and receiver positions and street furniture, Goodbody fails to disclose wherein the RF propagation model is a knife edge diffraction model… the street furniture including pole or post mounted street furniture… using the knife edge diffraction model for items of the street furniture with at least one vertex within a beamwidth of the RF communications link.
Gougeon discloses wherein the RF propagation model is a knife edge (see "D… forward-scattering is handled with knife-edge diffraction" in page 3449, last paragraph to page 3450, 1st paragraph) diffraction model… the street furniture including pole or post mounted street furniture (see "urban furniture like lampposts, traffic lights… or road signs" in page 3448, col. 2, 1st paragraph)… using the knife edge diffraction model (see “deterministic urban propagation model we use is based on 3D ray-based model… rays are launched in the horizontal 2D plane… towards the vertical edges of the buildings to generate diffractions” in page 3448, last paragraph) for items of the street furniture with at least one vertex within a beamwidth of the RF communications link (see "applied… equation (4) to each visible face" 
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Gougeon with Goodbody, because Gougeon presented a hybrid model taking into account specular reflections and diffractions, diffuse scattering, and single-bounce propagation upon lampposts (see page 3452, col. 1, V. CONCLUSIONS, 1st paragraph), and as a result, Gougeon reports the following improvements over his prior art: the hybrid model allows predicting a denser and more realistic channel, with contributions that are unreachable to the initial ray-tracing (see page 3452, col. 1, V. CONCLUSIONS, 2nd paragraph).
While Goodbody and Gougeon disclose street-level data and wherein the RF propagation model is a knife edge diffraction model… using the knife edge diffraction model for items of the street furniture with at least one vertex within a beamwidth of the RF communications link, Goodbody and Gougeon fail to disclose obtained from a street-level survey of the area… and wherein at least one knife edge diffraction value is determined.
However in a NPL cited by Gougeon (see “deterministic urban propagation model we use is based on 3D ray-based model [5]” in page 3448, last paragraph), Corre-Lostanlen discloses obtained (see "large urban measurement campaigns" in page 3114, col. 2, 1st paragraph) from a street-level survey of the area (see "3-D urban model needs an HR representation of the transmitter environment given in the digital geographical map data: terrain altitude (in a pixel grid, so-called raster matrix), 3-D building contour vectors, and optionally a representation of additional clutter types (other than buildings) in raster matrices or vectors" in page 3113, next to last paragraph; "multiresolution vertical profile… represents the variations of terrain altitude, clutter types, and clutter heights between two points… a vertical profile may be constructed from 3-D vector data and HR altitude data" in page 3118, col. 2, 2nd paragraph)… and wherein at least one (see 'estimation of the radio wave propagation over an diffraction value is determined (see "algorithm computing the diffraction" in page 3113, col. 2, 1st paragraph).
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Corre-Lostanlen with Goodbody and Gougeon, because Corre-Lostanlen discloses "Abstract—A new 3-D urban electromagnetic wave propagation model… provides fast 3-D deterministic predictions in urban radio configurations and over large areas. The various techniques to make it suitable to the network planning and optimization of large wireless networks are described" (see page 3112), and as a result, Corre-Lostanlen reports that "The comparison with drive-test power measurements proves the robustness and accuracy of the 3-D urban model when predicting the narrowband power level in strong multipath environments... Moreover, the comparison to impulse response measurements shows the ability to provide realistic wideband predictions. The delay spreads predicted at receivers located in a hilly city (which are a few kilometers away from the transmitter) are in good agreement with the measurements. In particular, large delay spreads are measured and predicted… in some obstructed locations" (see page 3122, col. 2, 3rd paragraph).
While Goodbody, Gougeon, and Corre-Lostanlen disclose street-level data; Goodbody, Gougeon, and Corre-Lostanlen fail to disclose wherein the street-level data is derived from geo-spatial point cloud data obtained from the street-level survey of the area.
Pang discloses wherein the street-level data is derived from geo-spatial point cloud data obtained from the street-level survey of the area (see "To identify potential node sites (e.g., telephone poles, buildings), the network planning system may survey a region (e.g., a geographical area) using LiDAR… output of the LiDAR site survey may be a point cloud" in col. 6, lines 26-34). 

Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Pang with Goodbody, Gougeon, and Corre-Lostanlen, because Pang discloses a fully-automated network planning system to aid in the deployment of multi-hop wireless networks (see col. 1, lines 44-46), and as a result, Pang reports the following improvements over his prior art: inputs and variables may be combined in the following formulation. One objective may be to minimize the total cost of hardware and operational cost necessary to make all the selected street furniture (e.g., utility poles) viable antenna locations. Letting Ci to be the cost of activating site iєV and Kis to be the cost of activating sector sєδi, at site iєV, it may be desirable to find the subset of sites and sectors that provide lower total cost: min∑iєVCi+∑iєV∑jєδiKijδj (see col. 12, lines 44-53).
As to claim 2, Goodbody discloses wherein the overhead imagery data is derived from one or more of: i) aerial imagery data satellite imagery data (see "Ordinance Survey", "datasets… include 2D map data, such as those available from Open Street Maps, Ordinance Survey™ or Google Maps™. In these cases, the boundary position locations of objects within the maps (such as roads, land boundaries, rivers, lakes, etc) can be extracted. This extracted map data may then be combined with the extracted city data ground-plane from the other source(s) in order to produce accurate map features in the combined 3D database" in col. 6, lines 33-41). About Examiner's interpretation, Examiner notes that the Specification reads '[0024]… 3D topography data of the area is employed, obtained from existing hyper accurate surveys for example undertaken by a national mapping agency, such as the Ordnance Survey of the United Kingdom, United States Geological Survey, and the like. Such surveys may incorporate aerial and satellite image data, as well as data obtained from ground based surveys, such as point-cloud surveys (obtained, for example using vehicle mounted LIDAR systems), and ground based optical imagery'.
As to claim 5, Gougeon discloses wherein the pole or post mounted street furniture includes any one or more of: a) lamp-posts; b) sign-posts; c) post-boxes ; d) telephone boxes; e) fencing; f) barriers; g) traffic lights; h) telegraph poles; and/or i) traffic signs (see "urban furniture like lampposts, traffic lights… or road signs" in page 3448, col. 2, 1st paragraph). 
As to claim 6, Corre-Lostanlen discloses wherein the street-level geospatial objects further includes one or more trees (see "diffraction values estimated by large urban measurement campaigns. In this environment, the obstacles giving rise to diffraction phenomena are basically the trees" in page 3114, col. 2, 1st paragraph). 
As to claim 7, Gougeon discloses i) defining a virtual RF propagation area between the simulated transmitter and receiver positions (see "A. Simulated scenario The test scenario is chosen in a large boulevard making an angle at a crossing (Figure 3)" in page 3450, col. 2, 1st paragraph), ii) identifying the items of the street furniture from the geospatial data which possess at least one vertex located within the defined virtual RF propagation area and which extend beyond the defined virtual RF propagation area (see "easily identified in the geographical digital model… We first check there is no obstruction between the transmitter and the element, and also between the element and the receiver. Then… applied… equation (4) to each visible face" in page 3450, col. 1, last paragraph); iii) calculating a knife edge  (see "forward-scattering is handled with knife-edge diffraction" in page 3449, last paragraph to page 3450, 1st paragraph); iv) determining from the respective knife edge diffraction values the greatest such value; and v) calculating the RF communications link propagation characteristics in dependence on the determined knife edge diffraction value (see "determining… the greatest… knife edge diffraction value" as "main new contributions", "propagation… modeled to get the main new contributions of the 
Corre-Lostanlen discloses calculating (see 'estimation of the radio wave propagation over an irregular terrain considers the main obstacles placed between the transmitter and the receiver as “equivalent” knife edges… diffraction values estimated by large urban measurement campaigns' in page 3114, col. 1, last paragraph to col. 2, 1st paragraph) diffraction value (see "algorithm computing the diffraction" in page 3113, col. 2, 1st paragraph).
As to claim 8, Gougeon discloses i) defining a virtual RF propagation area between the simulated transmitter and receiver positions (see "A. Simulated scenario The test scenario is chosen in a large boulevard making an angle at a crossing (Figure 3)" in page 3450, col. 2, 1st paragraph), ii) identifying any objects from the geospatial data which are located on a simulated line of sight between the simulated transmitter and receiver positions (see "objects… on a simulated line of sight" as "Lampposts" with no obstruction between them and the transmitter/receiver, "Lampposts… can be easily identified in the geographical digital model… We first check there is no obstruction between the transmitter and the element, and also between the element and the receiver. Then equation (3) can be applied to each visible lamppost" in page 3450, col. 1, last paragraph); iii) determining if any of the identified objects are located wholly within the defined virtual RF propagation area (see "A. Simulated scenario The test scenario is chosen in a large boulevard making an angle at a crossing (Figure 3)" in page 3450, col. 2, 1st paragraph and lampposts located wholly within the simulated scenario of Figure 3); iv) for any object determined to be wholly within the defined virtual RF propagation area, calculating the shield  (see "shield diffraction" with "diffraction upon… poles", "forward-scattering is handled with… diffraction upon… poles" in page 3449, last paragraph to page 3450, 1st paragraph); and v) calculating the RF communications link propagation characteristics in dependence on the greatest calculated shield diffraction value (see "greatest calculated shield diffraction value" as "main new contributions", "propagation… modeled to get the main new contributions of the channel impulse response" in page 3450, 2nd paragraph; "Figure 5 shows the received power part induced by the urban furniture" in page 3451, col. 1, last paragraph).
About Examiner's interpretation of "shield diffraction" with "diffraction upon… poles", Examiner notes that the Specification reads '[0011]… shield diffraction effects, where the diffracting object is wholly within the RF beam-width, are modelled. Such RF propagation effects can be modelled on thinner street furniture, such as lamp-posts and the posts of sign posts' and/or '[0030] Turning to shield diffraction, shield diffraction is considered when an object actually obstructs the signal path, but is not wide enough to completely block the signal. For example, a lamp post might be sufficiently narrow to permit shield diffraction, resulting in a reduced signal propagation but not completely blocking the signal' (see Claim Interpretation above).
Corre-Lostanlen discloses calculating the… diffraction value (see "algorithm computing the diffraction" in page 3113, col. 2, 1st paragraph).
As to claims 9 and 14, Goodbody discloses wherein the size and shape of the defined virtual RF propagation area is determined in dependence (see "propagation… geometry… subdivided due to other propagation details, such as… frequency range" in col. 9, lines 4-10) on the RF frequency being simulated (see valid between 1 GHz and 100 GHz, "propagation algorithms may conform to those outlined by the ITU-R, and are valid between 300 MHz and 100 GHz for different cases" in col. 9, lines 53-55).
As to claim 12, Goodbody discloses wherein the geospatial data further includes data relating to meteorological conditions in the defined virtual RF propagation area (see "propagation data and prediction methods that can be used… Specific Attenuation Model For Rain For Use In Prediction Methods" in col. 9, lines 27-33). 
As to claim 13, Goodbody discloses wherein the meteorological conditions include the amount of rainfall in the defined virtual RF propagation area (see "propagation data and prediction methods that can be used… Specific Attenuation Model For Rain For Use In Prediction Methods" in col. 9, lines 27-33). 
As to claim 19 Gougeon discloses i) defining a virtual RF propagation area between the simulated transmitter and receiver positions (see "A. Simulated scenario The test scenario is chosen in a large boulevard making an angle at a crossing (Figure 3)" in page 3450, col. 2, 1st paragraph), ii) identifying the items of the street furniture from the geospatial data which possess at least one vertex located within the defined virtual RF propagation area and which extend beyond the defined virtual RF propagation area (see "easily identified in the geographical digital model… We first check there is no obstruction between the transmitter and the element, and also between the element and the receiver. Then… applied… equation (4) to each visible face" in page 3450, col. 1, last paragraph); iii) calculating the at least one knife edge (see "forward-scattering is handled with knife-edge diffraction" in page 3449, last paragraph to page 3450, 1st paragraph); iv) determining from the respective knife edge (see "determining… the greatest… knife edge diffraction value" as "main new contributions", "propagation… modeled to get the main new contributions of the channel impulse response" in page 3450, 2nd paragraph; "Figure 5 shows the received power part induced by the urban furniture" in page 3451, col. 1, last paragraph).
Corre-Lostanlen discloses calculating (see 'estimation of the radio wave propagation over an irregular terrain considers the main obstacles placed between the transmitter and the receiver as “equivalent” knife edges… diffraction values estimated by large urban measurement campaigns' in page 3114, col. 1, last paragraph to col. 2, 1st paragraph) diffraction value (see "algorithm computing the diffraction" in page 3113, col. 2, 1st paragraph).
As to claim 20, Goodbody discloses one or more nontransitory computer readable media storing computer executable instructions that, when executed, cause a data processing system (see col. 3, lines 51-55; col. 4, lines 21-25) to simulate a radio frequency (RF) communications link between simulated transmitter and receiver positions, the simulating (see "link" as "path", "compute a propagation path between a first location and a second location… and computing a near range communications quality characteristic of the propagation path… first location… associated with a first communications device. e.g. a transmitter. The second location… associated with a second communications device. e.g. a receiver" in col. 2, lines 17-27), comprising: a) obtaining geospatial data pertaining to an area in which the transmitter and receiver positions are to be simulated, the geospatial data including information relating to geospatial objects located in the vicinity of the RF communications link to be simulated (see "geospatial data" as "ground-plane data… of the environment", "obtaining data describing an environment from... data source; processing the data describing the environment to generate a ground-plane data set describing a ground-plane of the environment, and a 3D object data set describing 3D objects in the environment" in col. 2, lines 10-19); and b) simulating RF communications link propagation characteristics between the simulated transmitter and receiver positions using the geospatial data (see "communications propagation calculations based on detailed features of an environment" in col. 2, lines 51-52; "using the ground-plane data set and the 3D object data set to compute a propagation path between a first location and a second location in the environment, and computing a near range communications quality characteristic of the propagation path" in col. 3, lines 17-21) and an RF propagation model (see propagation path algorithm, "calculate the propagation paths and local path components of the communications... passed to propagation path algorithms... information 209 regarding the transmitter and receiver device (such as their … wherein radio frequencies of the radio frequency (RF) communications link are GHz frequencies (see "GHz frequencies" as valid between 1 GHz and 100 GHz, "parameters to be extracted for over-roof propagation can be found in ITU-R, Recommendation ITU-R. P. "1411-7: Propagation data and prediction methods for the planning of short-range outdoor radio communication systems and radio local area networks in the frequency range 300 MHz to 100 GHz" ITU-R Rec (2013)… propagation algorithms may conform to those outlined by the ITU-R, and are valid between 300 MHz and 100 GHz for different cases" in col. 9, lines 20-26 and 53-55); and wherein the geospatial data includes overhead imagery data obtained from an overhead survey of the area, and street-level data… the street-level data including information relating to street-level geospatial objects, the street-level geospatial objects including street (see "overhead imagery… from an overhead survey of the area" as "data… from Open Street Maps, Ordinance Survey™ or Google Maps", "datasets… include 2D map data, such as those available from Open Street Maps, Ordinance Survey™ or Google Maps™. In these cases, the boundary position locations of objects within the maps (such as roads, land boundaries, rivers, lakes, etc) can be extracted. This extracted map data may then be combined with the extracted city data ground-plane from the other source(s) in order to produce accurate map features in the combined 3D database" in col. 6, lines 33-41) furniture (see "extracting data relating to object boundary position locations and/or object corner border locations of said 3D objects (such as… city furniture) in the environment from the data describing the environment to generate the 3D object data set" in col. 2, line 65 to col. 3, line 2). 
While Goodbody discloses simulating a radio frequency communications link between simulated transmitter and receiver positions and street furniture, Goodbody fails to disclose the street furniture including pole or post mounted street furniture… using a knife edge diffraction 
Gougeon discloses the street furniture including pole or post mounted street furniture (see "urban furniture like lampposts, traffic lights… or road signs" in page 3448, col. 2, 1st paragraph)… using a knife edge (see "D… forward-scattering is handled with knife-edge diffraction" in page 3449, last paragraph to page 3450, 1st paragraph) diffraction model (see “deterministic urban propagation model we use is based on 3D ray-based model… rays are launched in the horizontal 2D plane… towards the vertical edges of the buildings to generate diffractions” in page 3448, last paragraph) for items of the street furniture with at least one vertex within a beamwidth of the RF communications link (see "applied… equation (4) to each visible face" in page 3450, col. 1, last paragraph; "modeled as boxes… forward-scattering is handled with knife-edge diffraction" in page 3449, next to last paragraph to page 3450, 1st paragraph).
While Goodbody and Gougeon disclose street-level data and using a knife edge diffraction model for items of the street furniture with at least one vertex within a beamwidth of the RF communications link, Goodbody and Gougeon fail to disclose obtained from a street-level survey of the area… and wherein at least one knife edge diffraction value is determined.
However in a NPL cited by Gougeon (see “deterministic urban propagation model we use is based on 3D ray-based model [5]” in page 3448, last paragraph), Corre-Lostanlen discloses obtained (see "large urban measurement campaigns" in page 3114, col. 2, 1st paragraph) from a street-level survey of the area (see "3-D urban model needs an HR representation of the transmitter environment given in the digital geographical map data: terrain altitude (in a pixel grid, so-called raster matrix), 3-D building contour vectors, and optionally a representation of additional clutter types (other than buildings) in raster matrices or vectors" in page 3113, next to last paragraph; "multiresolution vertical profile… represents the variations of terrain altitude, clutter types, and clutter heights between two points… a vertical profile may be and wherein at least one (see 'estimation of the radio wave propagation over an irregular terrain considers the main obstacles placed between the transmitter and the receiver as “equivalent” knife edges… diffraction values estimated by large urban measurement campaigns' in page 3114, col. 1, last paragraph to col. 2, 1st paragraph) diffraction value is determined (see "algorithm computing the diffraction" in page 3113, col. 2, 1st paragraph).
While Goodbody, Gougeon, and Corre-Lostanlen disclose street-level data; Goodbody, Gougeon, and Corre-Lostanlen fail to disclose wherein the street-level data is derived from geo-spatial point cloud data obtained from the street-level survey of the area.
Pang discloses wherein the street-level data is derived from geo-spatial point cloud data obtained from the street-level survey of the area (see "To identify potential node sites (e.g., telephone poles, buildings), the network planning system may survey a region (e.g., a geographical area) using LiDAR… output of the LiDAR site survey may be a point cloud" in col. 6, lines 26-34). 
As to claim 21, Goodbody discloses a computer-implemented (see col. 4, lines 57-64) method of simulating a radio frequency communications link between simulated transmitter and receiver positions (see "link" as "path", "compute a propagation path between a first location and a second location… and computing a near range communications quality characteristic of the propagation path… first location… associated with a first communications device. e.g. a transmitter. The second location… associated with a second communications device. e.g. a receiver" in col. 2, lines 17-27), comprising: a) obtaining geospatial data pertaining to an area in which the transmitter and receiver positions are to be simulated, the geospatial data including information relating to geospatial objects located in the vicinity of the RF communications link to be simulated (see "geospatial data" as "ground-plane data… of the environment", "obtaining data describing an environment from... data source; processing the data describing the environment to generate a ground-plane data set  and b) simulating RF communications link propagation characteristics between the simulated transmitter and receiver positions using the geospatial data (see "communications propagation calculations based on detailed features of an environment" in col. 2, lines 51-52; "using the ground-plane data set and the 3D object data set to compute a propagation path between a first location and a second location in the environment, and computing a near range communications quality characteristic of the propagation path" in col. 3, lines 17-21) and an RF propagation model (see propagation path algorithm, "calculate the propagation paths and local path components of the communications... passed to propagation path algorithms... information 209 regarding the transmitter and receiver device (such as their locations and frequencies) and then... propagation loss rates and, optionally, powers for the paths can be calculated" in col. 6, lines 4-16)… wherein radio frequencies of the radio frequency (RF) communications link are GHz frequencies (see "GHz frequencies" as valid between 1 GHz and 100 GHz, "parameters to be extracted for over-roof propagation can be found in ITU-R, Recommendation ITU-R. P. "1411-7: Propagation data and prediction methods for the planning of short-range outdoor radio communication systems and radio local area networks in the frequency range 300 MHz to 100 GHz" ITU-R Rec (2013)… propagation algorithms may conform to those outlined by the ITU-R, and are valid between 300 MHz and 100 GHz for different cases" in col. 9, lines 20-26 and 53-55); and wherein the geospatial data includes overhead imagery data obtained from an overhead survey of the area, and street-level data… the street-level data including information relating to street-level geospatial objects, the street-level geospatial objects including street (see "overhead imagery… from an overhead survey of the area" as "data… from Open Street Maps, Ordinance Survey™ or Google Maps", "datasets… include 2D map data, such as those available from Open Street Maps, Ordinance Survey™ or Google Maps™. In these cases, the boundary position locations of objects within the maps (such as roads, land boundaries, rivers, furniture (see "extracting data relating to object boundary position locations and/or object corner border locations of said 3D objects (such as… city furniture) in the environment from the data describing the environment to generate the 3D object data set" in col. 2, line 65 to col. 3, line 2). 
Gougeon discloses wherein the RF propagation model (see "propagation… modeled to get the main new contributions of the channel impulse response" in page 3450, 2nd paragraph; "Figure 5 shows the received power part induced by the urban furniture" in page 3451, col. 1, last paragraph) is a shield diffraction model… … the street furniture including pole or post mounted street furniture (see "urban furniture like lampposts, traffic lights… or road signs" in page 3448, col. 2, 1st paragraph)… wherein at least one shield (see "shield diffraction" with "diffraction upon… poles", "forward-scattering is handled with… diffraction upon… poles" in page 3449, last paragraph to page 3450, 1st paragraph).
About Examiner's interpretation of "shield diffraction" with "diffraction upon… poles", Examiner notes that the Specification reads '[0011]… shield diffraction effects, where the diffracting object is wholly within the RF beam-width, are modelled. Such RF propagation effects can be modelled on thinner street furniture, such as lamp-posts and the posts of sign posts' and/or '[0030] Turning to shield diffraction, shield diffraction is considered when an object actually obstructs the signal path, but is not wide enough to completely block the signal. For example, a lamp post might be sufficiently narrow to permit shield diffraction, resulting in a reduced signal propagation but not completely blocking the signal' (see Claim Interpretation above).
Corre-Lostanlen discloses obtained (see "large urban measurement campaigns" in page 3114, col. 2, 1st paragraph) from a street-level survey of the area (see "3-D urban model needs an HR representation of the transmitter environment given in the digital geographical map data: terrain altitude (in a pixel grid, so-called raster matrix), 3-D building contour vectors, and optionally a representation of additional clutter types (other than buildings) in raster matrices or vectors" in page 3113, next to last paragraph; "multiresolution vertical profile… represents the variations of terrain altitude, clutter types, and clutter heights between two points… a vertical profile may be constructed from 3-D vector data and HR altitude data" in page 3118, col. 2, 2nd paragraph)… at least one… diffraction value is determined (see "algorithm computing the diffraction" in page 3113, col. 2, 1st paragraph).
While Goodbody, Gougeon, and Corre-Lostanlen disclose street-level data; Goodbody, Gougeon, and Corre-Lostanlen fail to disclose wherein the street-level data is derived from geo-spatial point cloud data obtained from the street-level survey of the area.
Pang discloses wherein the street-level data is derived from geo-spatial point cloud data obtained from the street-level survey of the area (see "To identify potential node sites (e.g., telephone poles, buildings), the network planning system may survey a region (e.g., a geographical area) using LiDAR… output of the LiDAR site survey may be a point cloud" in col. 6, lines 26-34). 
As to claims 17 and 22, these claims recite a system for performing the process of claims 1 and 21. Goodbody discloses a system (see col. 3, lines 51-53) for performing a process that teaches claims 1 and 21. Therefore, claims 17 and 22 are rejected for the same reasons given above.

s 10, 11, 15, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goodbody taken in view of Gougeon in view of Corre-Lostanlen further in view Pang as applied to claim 7 above, and further in view of William Mark Smith and Donald C. Cox, (Smith hereinafter), Urban Propagation Modeling for Wireless Systems.
As to claims 10 and 15, while Goodbody, Gougeon, Corre-Lostanlen, and Pang disclose an RF propagation area; Goodbody, Gougeon, Corre-Lostanlen, and Pang fail to disclose wherein the defined virtual RF propagation area is in the shape of an ellipse.
Smith discloses wherein the defined virtual RF propagation area is in the shape of an ellipse (see "ellipsoidal", "Fresnel zones identify when an obstruction blocks the primary propagation path in such a way that the received signal is the result of diffraction around the object. Fresnel zones are ellipsoidal regions with foci at the transmitter and receiver" in page 14, 1st paragraph). 
Goodbody, Gougeon, Corre-Lostanlen, Pang, and Smith are analogous art because they are related to communications simulation/modeling.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Smith with Goodbody, Gougeon, Corre-Lostanlen, and Pang, because Smith studies signal strength measurements to draw new conclusions about signal strength prediction, transient behavior near street intersections, and the repeatability of signal strength measurements. Improved signal strength prediction is useful in analyzing interference and link-level performance of a communication system throughout a coverage area. The transient behavior of signal strength near corners determines how quickly a system must respond to such changes. Characteristics of the repeatability of signal strength measurements are important in evaluating methods that infer position from signal strength measurement properties (see page 142, next to last paragraph), and as a result, Smith reports that his augmentation of the model incorporates the layout of the streets into the model by partitioning streets according to their orientation relative to the transmitter. By partitioning streets 
As to claims 11 and 16, Smith discloses wherein the defined virtual RF propagation area corresponds to the area of the 2nd Fresnel zone between the simulated transmitter and receiver positions (see "2nd" as n=2, "Fresnel zones identify when an obstruction blocks the primary propagation path in such a way that the received signal is the result of diffraction around the object. Fresnel zones are ellipsoidal regions with foci at the transmitter and receiver. Each zone is identified by a surface that indicates path lengths that are integer multiples of λ=2 longer than the direct path from transmitter to receiver. The radius of the n-th Fresnel zone at a distance d1 from the end of the path is given by… Fn = √(nλd1(d-d1)/d) (2.10) where d is the length of the path" in page 14, 1st paragraph). 

Response to Arguments
Regarding the claim objections, the amendment corrected all deficiencies and the objections are withdrawn.
Regarding the claim rejections - 35 USC § 112, the amendment corrected all deficiencies and the objections are withdrawn.
Regarding the rejections under 103, Applicant argues, (see page 9, 3rd paragraph to page 10, 2nd paragraph):
‘… Office relies on Goodbody to teach that the radio frequencies being simulated are in the GHz range, and that that simulation takes into account street furniture. This is incorrect. For the details of its simulation Goodbody relies on a further reference, being ITU-R 1411-7… Reviewing this document, ITU-R 1411-7 is utterly silent about simulating propagation conditions taking into account street furniture, there is no mention of such at all, and specifically not "pole or post mounted street furniture", as claimed. Therefore, by referencing this document as to how its propagation simulation is performed, Goodbody does not actually disclose, teach or otherwise suggest "simulating a radio frequency communications link between simulated transmitter and receiver positions and street furniture" as alleged by the Office on p.7, 2nd para, of the Office Action…’

About the reference cited by Applicant, Goodbody discloses (see col. 9, lines 20 -26):


Examiner's response: Applicant's argument is not persuasive, because Applicant steers himself or herself towards a reference not used in Examiner's rejection. Applicant steers him/herself towards a reference not cited in Examiner's rejections of the claimed invention and then concludes that such reference provides no teachings regarding the claimed invention. However, the Examiner pointed to and mapped limitations to Goodbody and not the reference cited by Applicant.
Applicant argues 'ITU-R 1411-7 is utterly silent about simulating propagation conditions taking into account street furniture, there is no mention of such at all, and specifically not "pole or post mounted street furniture", as claimed'; however, Applicant's analysis of Goodbody falls short. Goodbody discloses 'parameters to be extracted for over-roof propagation can be found in ITU-R, Recommendation ITUR.P. "1411-7'. Goodbody does not disclose that 'simulating propagation conditions taking into account street furniture' or 'pole or post mounted street furniture' can be found in such reference. No skilled artisan in the pertinent art would interpret parameters to be extracted for propagation as equal to simulating propagation conditions or street furniture. Examiner did not map the claim limitations “pole or post mounted street furniture” to Goodbody, as pointed out by Applicant. As pointed out by Examiner's mappings, 'Gougeon discloses wherein the RF propagation model is a knife edge (see "D… forward-scattering is handled with knife-edge diffraction" in page 3449, last paragraph to page 3450, 1st paragraph) diffraction model… the street furniture including pole or post mounted street furniture (see "urban furniture like lampposts, traffic lights… or road signs" in page 3448, col. 2, 1st paragraph)…'. 
In response to Applicant’s arguments against the references individually, (see page 10, 3rd paragraph to page 11, 2nd paragraph), one cannot show nonobviousness by attacking 
Applicant further argues, (see page 11, 3rd to last paragraphs):
‘… By integrating both overhead imagery data obtained from an overhead survey of the area and street-level data relating to pole or post-mounted street furniture derived from geo-spatial point cloud data obtained from a street-level survey of the area, a more accurate geospatial model is obtained that can be used in the RF simulation. Unlike with previous generations of mobile technology, where the transmission frequencies were less likely to be affected by vegetation and small objects such as street furniture, when modelling GHz transmissions a better modelling result is obtained if all objects that can adversely affect the GHz signal propagation can be modelled. This includes street furniture and vegetation, and hence the ability to integrate both overhead imagery for bulk objects such as buildings, and street-level imagery for fine resolution (i.e. smaller) objects such as lamp-posts, telegraph poles, sign-posts, and other street furniture provides significantly improved simulation results than those prior art cases where typically only bulk objects such as buildings are taken into account.
The use of a knife-edge diffraction model or a shield diffraction model allows the RF propagation diffraction effects caused by pole- or post-mounted street furniture to be taken into account. This increases the accuracy of the calculation of RF propagation characteristics…’ 

Examiner's response: Applicant's argument is not persuasive, because claims must stand on their own. See MPEP § 2145 VI. ARGUING LIMITATIONS WHICH ARE NOT CLAIMED. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims... Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988) (Various limitations on which Applicant relied were not stated in the claims; the specification did not provide evidence indicating these limitations must be read into the claims to give meaning to the disputed terms.) The instant claims lack an elaboration of a more accurate geospatial model, a better modelling result, significantly improved simulation results, increase of accuracy of the calculation of RF propagation characteristics, as argued. Examiner does not see these features of the Specification expressed in the claims. In other words, the particulars of the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		2/12/22Primary Examiner, Art Unit 2146